                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                       CRIMINAL ACTION

           v.                                      NO. 19-452

    JAMIR FOUSHEE

                 MEMORANDUM RE MOTION TO SUPPRESS EVIDENCE

Baylson, J.                                                                  November 10, 2020

 I.       Introduction

          The Motion to Suppress evidence presently before the Court arises from a routine traffic

stop of a vehicle with tinted windows and a broken taillight. After weapons and drugs were

discovered in the car, Defendant Jamir Foushee was indicted on multiple drug and weapons

offenses. Foushee has filed a Motion to Suppress evidence found in his car, on his person, as well

as his statements to police officers. For the reasons that follow, the Motion to Suppress will be

denied.

II.       Procedural History

          The Government filed an indictment in this matter on August 6, 2019.          (ECF 1.)

Defendant 1 was arraigned before Magistrate Judge Timothy P. Rice on August 19, 2019. (ECF

9.) At his arraignment, he pleaded not guilty. (Id.) On March 25, 2020, Defendant filed the

Motion to Suppress currently under consideration.         (ECF 19.)    On March 27, 2020, the

Government responded. (ECF 20.) An evidentiary hearing and oral argument took place on



1
  The original indictment identified Defendant as Jamir Young. The Government explained that
Defendant had a criminal record under this name and they believed this to be correct. After
defense counsel produced Defendant’s birth certificate, the Government moved to amend the
indictment to reflect the correct name (ECF 39), Jamir Foushee, and the motion was granted (ECF
41).
 September 15, 2020. (ECF 36.) Following the hearing, Defendant and the Government each

 provided supplemental briefs. (ECF 40, 42.)

III.    Record Evidence

        The following facts are gleaned from the hearing held on September 15, 2020 at which

 Officer Sulock 2 was the only witness. The Court found his testimony to be credible. (Hr’g Tr.

 100:10–12, ECF 37.) On April 29, 2019, Officer Sulock and his partner, Officer Mooney,

 effectuated a routine traffic stop around 5:15pm in the Kensington neighborhood of Philadelphia

 based on the vehicle’s tinted windows and broken taillight. (Id. at 10:6–11:3.) Officer Sulock

 observed two individuals in the vehicle, the driver and a passenger in the front seat. (Id. at 12:23–

 24.) After the officers activated their lights and sirens, Officer Sulock noticed the passenger

 “dipping down” in his seat for a “decent amount of time” which caused him to remark to Officer

 Mooney to “be careful.”       (Id. at 13:7–12, 36:11–12.)      Officer Sulock explained that this

 movement concerned him for “safety reasons” stating: “that’s happened numerous times where

 I’ve conducted vehicle investigations and recovered guns that way where people are reaching in

 certain areas or, you know, dipping down in a car in certain areas.” (Id. at 14:8–12.)

        Officer Mooney approached the vehicle on the driver’s side and Officer Sulock approached

 the vehicle on the passenger’s side. (Id. at 15:3–6.) It was later determined that the driver of the

 vehicle was Kendall Little aka Kendall Gourdain, and the passenger was Defendant Jamir Foushee.

 (Id. at 15:11–13, 14:18–19.) Officer Sulock spoke to Defendant and asked him what he doing.

 Defendant “was looking straight ahead,” “would not make eye contact” with Officer Sulock,” “his



 2
   Officer Sulock has been an officer with the Philadelphia Police Department for approximately
 thirteen years. (Hr’g Tr. 8:18.) At the time of these events he was assigned to the Highway Patrol.
 (Id. at 9:16.)
                                                   2
hands were trembling,” and “his chest was visibly rising up and down.” (Id. at 15:22–25.) Upon

request, Defendant produced identification. (Id. at 16:9–10.)

       Officer Sulock stated that at this point he recognized Defendant’s name and the picture on

his driver’s license. (Id. at 18:4–5.) He explained that another police officer, Officer Wildsmith,

had shown him Defendant’s photo about a month prior to these events because Defendant had fled

the scene of a prior traffic stop. (Id. at 19:21–20:20, 21:23–22:3.)

       After he handed over his identification, Defendant “picked a sandwich up that was sitting

right to the left of him and he began eating the sandwich or trying to eat it and it was falling all

over his legs, all over the floor of the vehicle.” (Id. at 16:23–17:1.)        Officer Sulock told

Defendant that this behavior was making him nervous. (Id. at 17:4–6). Officer Sulock then

explained to Defendant that he “was not being arrested” but because his behavior was making

Officer Sulock nervous, he would “be detained.” (Id. at 17:17–20.) Officer Sulock reached in

through the open window, handcuffed Defendant, and asked him to step out of the vehicle. (Id.

at 17:20–25.) At some point during the encounter, Officer Sulock requested that another police

car join them, stating that he did not need assistance, just back up. (Id. at 49:22–23.)

       Once Defendant was outside the car, Officer Sulock held onto Defendant by his waistband.

(Id. at 51:24.) Then, Officer Sulock discovered a weapon in the car. During direct examination,

the following exchange occurred:

               Q. What were you able to see, Officer, from outside the car when
               you were -- when you looked in?

               A. The handle of [a] black handgun.

(Id. at 23:5–7.) This testimony is not entirely consistent with Officer Sulock’s testimony during

cross examination, when the following exchange occurred:

                                                 3
               Q. Officer, when you say you saw the gun right away, what you
               mean is you saw the gun right away as soon as you started looking
               for it, right?

               A. Yes, I was looking. Correct.

               Q. This was not a weapon that was in plain sight, right?

               ...

               Your Honor, if I -- like, when I was first talking to him the gun
               wasn’t in plain view where I seen the gun. It -- I looked around the
               car to see it, but it was right -- it was tucked right under the seat.

               ...

               Q. And in fact, Officer, you didn’t see it until you actually
               ducked down and looked under the seat board, right?

               A. Correct.

               ...

               It wasn’t sitting right in plain view at the floorboard. It was
               underneath the seat but it wasn’t tucked back far either. It was right
               -- it was underneath the seat but more towards the front of the seat,
               if that makes sense. But it was not in plain view where if I was
               looking from the outside I could see it out.

(Id. at 62:17–64:4.) Officer Sulock’s answers on cross examination are consistent with his

testimony at Defendant’s preliminary hearing when he stated “[n]o, there was no gun in plain view,

no.” (Id. at 66:8–11.) The Court will find the testimony on cross-examination to be the most

accurate recollection by the witness.

       After Officer Sulock saw the gun under the front passenger seat, he walked Defendant back

to the patrol car, and as he was placing him in the back of the vehicle, without prompting,

Defendant told Officer Sulock that “the guns and the drugs were his.”            (Id. at 23:22–24.)

Defendant repeated this statement multiple times as they were driving back to police headquarters.

                                                 4
 (Id. at 24:21–25:8.)

        In addition to the first gun, a full search of the car conducted at the scene of the stop

 recovered two more firearms and crack cocaine. (Id. at 25:16–25, 26:6–7.) This search revealed

 that both Defendant and Mr. Gourdain had cash on their person, and Defendant had additional

 crack cocaine. (Id. at 26:22–23, 27:12–16.) Defendant was charged with one count of being a

 felon in possession of a firearm, in violation of 18 U.S.C. § 922(g); one count of possession with

 intent to distribute crack cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C); and one

 count of possessing a firearm in furtherance of drug trafficking activity, in violation of 18 U.S.C.

 § 924(c)(1). (ECF 1.)

IV.      Legal Standard

        “[U]nder the ‘narrowly drawn authority’ of Terry v. Ohio, 392 U.S. 1, 27 (1968), an officer

 without a warrant ‘may, consistent with the Fourth Amendment, conduct a brief, investigatory stop

 when the officer has a reasonable, articulable suspicion that criminal activity is afoot.’” United

 States v. Robertson, 305 F.3d 164, 167 (3d Cir. 2002) (quoting Illinois v. Wardlow, 528 U.S. 119,

 123 (2000)). The purpose of a Terry stop is “to permit a reasonable search for weapons for the

 protection of the police officer, where he has reason to believe that he is dealing with an armed

 and dangerous individual, regardless of whether he has probable cause to arrest the individual for

 a crime.” Terry, 392 U.S. at 27. “If the lawful bounds marked by Terry are exceeded, any

 evidence obtained from the stop or the weapons search must be suppressed.” Id. (quoting United

 States v. Johnson, 592 F.3d 442, 447 (3d Cir. 2010)).

        In Michigan v. Long, the Supreme Court applied the concept of a Terry stop in the context

 of a limited search of a vehicle stating that


                                                  5
               the search of the passenger compartment of an automobile, limited
               to those areas in which a weapon may be placed or hidden, is
               permissible if the police officer possesses a reasonable belief based
               on “specific and articulable facts which, taken together with the
               rational inferences from those facts, reasonably warrant” the officer
               in believing that the suspect is dangerous and the suspect may gain
               immediate control of weapons.

463 U.S. 1032, 1049–50 (1983) (quoting Terry, 392 U.S. at 21). “It is also well settled that a

police officer executing such a stop may exercise reasonable superintendence over the car and its

passengers.” United States v. Bonner, 363 F.3d 213, 216, (3d Cir. 2004). In Pennsylvania v.

Mimms, the Supreme Court held that an officer may order a driver out of a vehicle without any

particularized suspicion. 434 U.S. 106, 110–11 (1977). Maryland v. Wilson extended that rule

to apply to passengers as well. 519 U.S. 408 (1997). Thus, ordering Defendant out of the car

was permissible. The question remains whether Officer Sulock had reasonable suspicion to look

underneath the passenger seat.

               a.   Reasonable Suspicion

       To meet the standard for reasonable suspicion, “an officer’s reliance on a mere hunch is

insufficient,” however, “the likelihood of criminal activity need not rise to the level required for

probable cause, and it falls considerably short of satisfying a preponderance of the evidence

standard.”   United States v. Arvizu, 534 U.S. 266, 274 (2002).          An officer “need not be

absolutely certain that the individual is armed; the issue is whether a reasonably prudent man in

the circumstances would be warranted in his belief that his safety or that of others was in danger.”

Terry, 392 U.S. at 27. “To determine whether reasonable suspicion exists, we must consider the

‘totality of the circumstances - the whole picture.’” Robertson, 305 F.3d at 167 (quoting United

States v. Sokolow, 490 U.S. 1, 8 (1989)).


                                                 6
       This analysis includes consideration of the officer’s “knowledge, experience, and common

sense judgment about human behavior.” Id. As a result, officers may “make inferences from

and deductions about the cumulative information available to them that might well elude an

untrained person.” Arvizu, 534 U.S. 26 at 273 (quotation and citation omitted). The Supreme

Court has “accorded great deference to the officer’s knowledge of the nature and the nuances of

the type of criminal activity that he had observed in his experience, almost to the point of

permitting it to be the focal point of the analysis.” United States v. Nelson, 284 F.3d 472, 482,

(3d Cir. 2002) (describing the Supreme Court’s opinion in Arvizu).

       “Finally, in determining whether the investigatory stop was legal, we examine its relative

intrusiveness.” United States v. Rickus, 737 F.2d 360, 366 (3d Cir. 1984) (citing Terry, 392 U.S.

at 18 n.15). “Terry itself recognized that ‘in determining whether the seizure and search were

unreasonable our inquiry is a dual one - whether the officer’s action was justified at its inception,

and whether it was reasonably related in scope to the circumstances which justified the interference

in the first place.’” United States v. Goodrich, 450 F.3d 552, 558, n.6 (3d Cir. 2006).

               b. Nervousness

       The Supreme Court has “recognized that nervous, evasive behavior is a pertinent factor in

determining reasonable suspicion.” Illinois v. Wardlow, 528 U.S. 119, 124 (2000). However,

the Third Circuit has also stated that it will “resist the implicit invitation to elevate nervousness—

or even an isolated evasive act—to the level that would allow police to detain anyone whom they

conclude is nervous or trying to avoid them as they approach.” United States v. Alvin, 701 F.

App’x 151, 155 (3d Cir. 2017). Further, it is “not uncommon for most citizens—whether innocent

or guilty—to exhibit signs of nervousness when confronted by a law enforcement officer.” Id. at


                                                  7
156.

               c. Furtive Movements

       “A suspect’s furtive movements can contribute to an officer’s reasonable suspicion that

criminal activity is afoot.” United States v. Harrison, No. 17-228, 2018 WL 4405892, *8 (E.D.

Pa. Sept. 17, 2018) (collecting Third Circuit cases where furtive movements contributed to

reasonable suspicion) (Schiller, J.). However, “not every slouch, crouch, or other supposedly

furtive movement justifies a stop. This may be especially true in proverbial ‘high-crime’ areas,

where residents may simply want to avoid encounters with police for reasons unrelated to any

criminal conduct on their part.” Alvin, 701 F. App’x at 155.

       In United States v. Colen, the Third Circuit upheld the search of a car on very narrow

grounds based on the defendant’s furtive movements. 482 F. App’x 710 (3d Cir. 2012). When

the police first approached the defendant’s car, they noticed him “quickly shut the center console.”

Id. at 713. When asked, the defendant removed his license from his pants pocket, “thus negating

a possible explanation for his gestures toward the center console.” Id. When the officers

returned to their car, they noticed him reach for the center console again. At that point, they

removed him from the car, frisked him, and searched “the portion of the interior of the car that

would have been within his immediate control when they allowed him to get back in.” Id.

V.     Parties’ Contentions

       Because the September 15 hearing sharpened the factual and legal issues in the case, the

Court’s review of the parties’ arguments will focus on the contentions appearing in their post-

hearing briefing.




                                                 8
               a. Defendant’s Supplemental Brief

       Defendant first argues that by “piercing the air space” of the vehicle in order to look

underneath the passenger seat, Officer Sulock conducted a search of the car within the meaning of

the Fourth Amendment. (Def’s Suppl. Br. 2–3, ECF 40.) Defendant argues that the information

known to Officer Sulock at the time of the search did not constitute reasonable suspicion or

probable cause. (Id. at 3–4.) Defendant also argues that the information provided to Officer

Sulock by Officer Wildsmith should not be considered by this Court because it was not provided

to defense counsel during discovery, defense counsel did not have the opportunity to investigate

it, and the failure to mention this information in the police report implicates Officer Sulock’s

credibility. (Id. at 6–7.)

       Regardless of whether the Court considers the testimony concerning Officer Wildsmith,

Defendant argues that Officer Sulock did not have reasonable suspicion or probable cause to

support a search of the car. Even if the information regarding flight from the police is considered,

it is irrelevant to a finding that Defendant is armed and dangerous. (Id. at 7.) Defendant also

argues that his alleged “dipping down” is “far more innocuous than the activity in many cases

where the Third Circuit has upheld investigatory vehicle searches under Michigan v. Long.” (Id.

at 8.) Defendant emphasizes that he was compliant with all of Officer Sulock’s commands, did

not make any sudden or jerky movements, and that the officers were not responding to a crime.

(Id. at 8–9.) Defendant also argues there are clear reasons for an individual to be nervous when

pulled over by the police that do not implicate the officer’s safety. (Id. at 9.)

               b. Government’s Supplemental Brief

       In response, the Government contends that “[i]t remains somewhat unclear whether Officer


                                                  9
 Sulock’s head was literally outside the vehicle when he first saw the handle of the gun, or whether

 he had poked his head slightly inside the open door of the car when he first saw the gun.”

 (Government’s Suppl. Br. 7, ECF 42.) Either way, the Government argues, Officer Sulock had

 reasonable suspicion to support his limited search of the car which led to his finding of the first

 firearm. (Id.) The Government puts forth the following circumstances in support of reasonable

 suspicion, (1) the Defendant was “riding in a heavily tinted car in a high crime area,” (2) he “dipped

 down” in a furtive movement, (3) he exhibited “extraordinary nervousness,” (4) and that Officer

 Sulock recognized him as someone who had previously fled a traffic stop. (Id. at 7–8.)

        The Government characterizes the Defendant’s position as “attempt[ing] to chip away at

 each factor comprising reasonable suspicion” which it argues is ineffective because the Court must

 consider the “totality of the circumstances.” (Id. at 11.) With respect to the testimony regarding

 Officer Wildsmith, the Government argues that hearsay is admissible at a suppression hearing, and

 that the information was not offered for the truth of the matter asserted. (Id. at 12.) The

 Government also argues there is no discovery violation because “[n]ot everything to which

 someone will testify is in a report, and the government has no obligation to create discovery that

 does not otherwise exist.” (Id.)

VI.      Discussion

        We start with acknowledging the broad latitude which the Supreme Court and the Third

 Circuit have given to police officers in car stops. Courts have recognized that vehicles are often

 used to provide concealment and mobility for individuals who possess firearms and/or drugs. See

 United States v. Mosley, 454 F.3d 249, 252 (3d Cir. 2006) (“When one peruses the traffic-stop

 suppression caselaw, one is struck by how rarely a traffic stop is found to have been illegal. In


                                                  10
United States v. Whren, 517 U.S. 806 (1996), the Supreme Court established a bright-line rule that

any technical violation of a traffic code legitimizes a stop, even if the stop is merely pretext for an

investigation of some other crime. And once a car has been legally stopped, the police may

‘escalate’ the encounter by visually inspecting the interior of the car, and checking credentials and

asking questions of the occupants.”).

       The Court cannot ignore these precedents or the reality surrounding gun possession. The

alleged circumstances supporting a finding of reasonable suspicion in this case are as follows: (1)

that the stop occurred in a high-crime area, (2) Defendant’s furtive movements as the officers

pulled over the car, (3) Defendant’s nervousness, and (4) the information from Officer Wildsmith

provided to Officer Sulock that Defendant had previously fled from a traffic stop.

       The Court will first consider the issue of the information provided by Officer Wildsmith.

As the Court found Officer Sulock’s testimony credible, it will assume that he was being truthful

regarding the information provided to him. However, the Court also finds that this information is

not relevant to determining whether reasonable suspicion existed. The knowledge that Defendant

previously fled from another officer cannot justify this search when the purpose of the search is

officer safety. The previous incident took place one month prior to the stop considered here and

there is no suggestion that Defendant was suspected of having weapons at that time, or any other

circumstances to suggest he was dangerous at that time. Further, during the stop considered here,

Defendant was compliant with all of the officer’s commands and did not attempt to flee at any

point. Therefore, the fact that he fled from a stop in the past cannot suggest that he would be

violent or possess a weapon one month later.

       However, the remaining information known to Officer Sulock was sufficient for a finding


                                                  11
of reasonable suspicion. 3 While any of these factors alone may not be enough, considered

together, Officer Sulock was warranted in checking whether Defendant may have placed a gun

under the passenger seat as he was being pulled over. Based on his experience as a police officer,

he noted Defendant’s “dipping down” and warned his fellow officer about this movement. He

explained that previous experience had taught him that this type of movement could mean a

weapon was being hidden. Officer Sulock also noted that Defendant’s nervousness went beyond

what an officer might expect during a traffic stop to the extent that it made him nervous, a point

he mentioned several times during his testimony.

       Further, Officer Sulock conducted a quick, strictly limited search of the vehicle based on

Defendant’s observed movements in the car. Although Officer Sulock’s testimony about where

he first viewed the gun was not entirely consistent, the Court has found reasonable suspicion was

present; therefore, it was permissible for him to briefly bend down to look under the front

passenger seat, which was a minor search limited to the area where he had reason to believe a

weapon might be located.       Defendant’s arguments that Officer Sulock violated the Fourth

Amendment by “piercing the air space” of the vehicle are simply not supported by applicable



3
  The Court notes frequent accounts in various public media that vehicle stops are of particular
concern to communities of color, and that minorities are more often subject to vehicle stops than
white persons. See Samantha Melamed, Philly City Council bill aims to curb police stops of
Black drivers for minor infractions, PHILADELPHIA INQUIRER (Oct. 28, 2020),
https://www.inquirer.com/news/philadelphia-police-racial-bias-vehicle-stops-council-member-
isaiah-thomas-black-drivers-20201028.html. At the same time, other media reports provide
horrific accounts of the prevalence and consequences of gun possession by individuals who violate
federal law by possessing firearms. See Mitch Blacher, Here's Where Illegal Guns Are in Philly,
NBC10 (Feb. 8, 2020), https://www.nbcphiladelphia.com/investigators/illegal-guns-are-causing-
havoc-in-philly-here-are-the-places-they-are-most-often-found/2289480/. However, given the
Third Circuit and Supreme Court precedent on these issues, which this Court is of course bound
to follow, the law allows for limited searches of vehicles based on justifiable suspicion, as occurred
here.
                                                  12
  precedents or any specific Third Circuit decision.

VII.        Conclusion

            For the reasons stated above, Defendant Jamir Foushee’s Motion to Suppress Evidence will

  be denied. An appropriate Order follows.




  O:\Criminal Cases\19cr452 USA v. Foushee\19cr452 Memorandum re Motion to Suppress.docx




                                                                 13
